DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 12-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beech (10,926,796).
For claims 1 and 16, Beech discloses a steering system for steering one or more wheels of a flat-towed vehicle moving in reverse (Col. 9, lines 5-18), the steering system comprising: a power steering mechanism configured to steer the one or more wheels (Col. 3, ln. 41-48); 
a connector configured to carry one or more signals from a towing vehicle to the flat-towed vehicle (Col. 9, ln. 7-18, col. 10, ln. 31-42, where the processor in the control system of the wagon receives the signal from the tow vehicle from the backup light or radio commands, which would include appropriate connector given its BRI that carries, establishes and receives data/signal communications from the towing vehicle); and 
an electronic control unit (ECU) coupled to the power steering mechanism and the connector (Col. 3, ln. 41-48, col. 10, ln. 31-42, col. 10, ln. 60 – col. 11, ln. 5, where the processor in the control system of the wagon, which coupled with the connector that received the signal operates the steering mechanism), the ECU configured to actuate the power steering mechanism to steer the one or more wheels to a straight position upon receiving a signal of a plurality of signals that one or more reverse lights of the towing vehicle are on (Col. 9, ln. 33-62, col. 10, ln. 9-21, 31-40, where the control system of the wagon actuate the power steering mechanism to steer the wheels toward a straight position upon receiving the signal from the back-up light of the towing vehicle).

For claims 2 and 17, Beech discloses the steering system of claim 1, wherein the one or more wheels are one or more front wheels of the flat-towed vehicle (Fig. 9, 10, col. 1, ln. 57-66).

For claims 5 and 20, Beech discloses the steering system of claim 1, further comprising a tow bar configured to couple the towing vehicle to the flat-towed vehicle and move the flat-towed vehicle in reverse when the towing vehicle is moving in reverse (Fig. 9, 11, col. 1, ln. 31-45, col. 2, ln. 41-49, col. 10, ln. 13-21, where a tow bar is configured to move the towed vehicle in reverse).

For claim 6, Beech discloses the steering system of claim 1, wherein power steering mechanism includes an electric motor to steer the one or more wheels (at least col. 3, ln. 41-48, col. 9, ln. 13-18).

For claims 8 and 9, Beech discloses a vehicle comprising the same features as claimed in claim 1 and therefore is rejected under the same premise.

For claim 12, Beech discloses the vehicle of claim 8, wherein the at least one wheel of the two or more wheels is a front wheel (Fig. 9, 10, col. 1, ln. 57-66).

For claim 13, Beech discloses the vehicle of claim 8, wherein the vehicle is coupled to the towing vehicle with a tow bar, the tow bar configured to move the vehicle in reverse when the towing vehicle is moving in reverse (Fig. 9, 11, col. 1, ln. 31-45, col. 2, ln. 41-49, col. 10, ln. 13-21, where a tow bar is configured to move the towed vehicle in reverse).

For claim 14, Beech discloses the vehicle of claim 8, wherein power steering mechanism includes an electric motor to steer the one or more wheels (at least col. 3, ln. 41-48, col. 9, ln. 13-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beech (10,926,796) as applied to claims 1, 8, 9, and 16 above, and further in view of Beech (9,840,277), hereinafter Beech ‘277.
For claims 3, 10 and 18, Beech discloses the steering system of claim 1, but does not specifically disclose wherein the plurality of signals include brake or battery power signals. Beech ‘277 in the same field of the art discloses the plurality of signals include brake signals (Col. 3, ln. 22-37, where braking commands signals used) and battery power signals (Col. 6, ln. 24-35, where the relay switch of the control system at the trailer is energized by a battery and reverse signal from the two vehicle, which is battery power signals). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Beech to include brake or battery power signals, taught by Beech ‘277 to provide cooperative control between the towing and towed vehicle receiving commands from the towing vehicle and supplying power from the towing vehicle.

For claims 4, 11 and 19, Beech discloses the steering system of claim 1, but does not specifically disclose wherein the ECU is configured to power off the power steering mechanism upon ceasing to receive the signal. However, Beech ‘277 in the same field of the art discloses the control switches is energized by the battery signal (Col. 6, ln. 29-35). It would have been obvious for one of ordinary skill in the art when the switch is not being controlled by the controller from the tow vehicle, the switch is not or would not be energized by the signals and the power steering mechanism would be in a power off state. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Beech to power off the power steering mechanism upon ceasing to receive the signal, taught by Beech ‘277 to conserve energy usage when electric components not being actuated.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beech (10,926,796) as applied to claims 1, and 8 above, and further in view of Hagino (US 2018/0180164 A1) and Hilker et al. (US 2011/0212805 A1) as supporting document.
For claim 7, Beech discloses the steering system of claim 1, but does not specifically disclose wherein the flat-towed vehicle has a hybrid transaxle that is splash lubricated to prevent the hybrid transaxle from drying when the one or more wheels of the flat-towed vehicle are rotating to move the flat-towed vehicle. Hagino in the same field of the art discloses a vehicle having a hybrid transaxle configured to be lubricated for lubricating the components of the hybrid transaxle (Para. 0002, 0021, 0033). It would have been obvious for one of ordinary skill in the art under KSR to apply the well-known and existing method of splash lubrication to lubricate the hybrid transaxle of the vehicle taught by Hagino for achieving the same and predictable result in maintaining the moving components properly lubricated. Even so, Hilker in the same field of the art teaches the conventional splash lubrication method for automotive axle assemblies (Para. 0004, 0005). Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Beech to a hybrid transaxle that is splash lubricated to prevent the hybrid transaxle from drying when the one or more wheels of the flat-towed vehicle are rotating to move the flat-towed vehicle, taught by Hagino to ensure the components of the axles are sufficiently lubricated to prevent damage.

For claim 15, Beech discloses the vehicle of claim 8, but does not specifically disclose wherein the vehicle has a hybrid transaxle that is splash lubricated to prevent the hybrid transaxle from drying when the two or more wheels are rotating to move the vehicle. Hagino in the same field of the art discloses a vehicle having a hybrid transaxle configured to be lubricated for lubricating the components of the hybrid transaxle (Para. 0002, 0021, 0033). It would have been obvious for one of ordinary skill in the art under KSR to apply the well-known and existing method of splash lubrication to lubricate the hybrid transaxle of the vehicle taught by Hagino for achieving the same and predictable result in maintaining the moving components properly lubricated. Even so, Hilker in the same field of the art teaches the conventional splash lubrication method for automotive axle assemblies (Para. 0004, 0005). Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Beech to a hybrid transaxle that is splash lubricated to prevent the hybrid transaxle from drying when the one or more wheels of the vehicle are rotating to move the vehicle, taught by Hagino to ensure the components of the axles are sufficiently lubricated to prevent damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0217490 A1) Behrens discloses a transport trailer steering systems where the front wheels of the trailer is steerable and controllable.
(US 2021/0403080 A1) Froese discloses a steered  wheels of a tailing vehicle configured to be steerable.
(9,987,965) Flathers discloses a towing trailer system where the front wheels of the trailer is steerable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661